PER CURIAM:
In this appeal, Bank of America, N.A. challenges the district court’s summary af-firmance of the bankruptcy court’s order voiding a wholly unsecured second priority lien on residential property owned by a Chapter 7 debtor. We kept the appeal in abeyance pending review by the Supreme Court of our decisions in Bank of Am., N.A. v. Caulkett (In re Caulkett), 566 Fed.Appx. 879 (11th Cir.2014), and in Bank of Am., N.A. v. Toledo-Cardona (In re Toledo-Cardona), 556 Fed.Appx. 911 (11th Cir. 2014).
Because the Supreme Court has now disposed of these cases in Bank of America v. Caulkett, — U.S. -, 135 S.Ct. 1995, 192 L.Ed.2d 52 (2015), we grant Bank of America’s motion to lift the stay of this appeal.
In the light of the Supreme Court’s decision in Caulkett and this Court’s decision in Waits v. Bank of Am., N.A. (In re Waits), 793 F.3d 1267 (11th Cir.2015), we deny Bank of America’s motion for summary reversal, vacate the district court’s judgment, and remand for further proceedings consistent with Caulkett.
VACATED AND REMANDED.